t c memo united_states tax_court glass blocks unlimited petitioner v commissioner of internal revenue respondent docket no filed date fredrick blodgett an officer for petitioner michael k park kirk m paxson and patricia p wang for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court on a petition for redetermination of a notice_of_determination of worker classification notice by the notice respondent informed petitioner that he had determined that fredrick blodgett is classified as petitioner's employee for federal employment_tax purposes for each of the four quarters of and and that petitioner is not entitled to relief under the revenue act of pub_l_no sec_530 stat pincite as amended sec_530 attached to the notice is a schedule setting forth petitioner's liabilities for federal_insurance_contributions_act fica_taxes pursuant to sec_3101 and sec_3111 additions to tax pursuant to sec_6651 and penalties pursuant to sec_6656 as follows tax period ended employment_tax addition_to_tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure penalty sec_6656 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner does not challenge respondent's determinations that mr blodgett should be classified as petitioner's employee or that it is not entitled to relief under except with reference to the revenue act of pub_l_no sec_530 stat pincite section references are to the internal_revenue_code in effect for the taxable periods at issue all rule references are to the tax_court rules_of_practice and procedure sec_530 but disputes the tax_liabilities set forth in the notice the issues for decision are whether and to what extent petitioner's distributions totaling dollar_figure and dollar_figure for and respectively to mr blodgett should be recharacterized as wages subject_to federal employment_tax whether petitioner is liable for the additions to tax under sec_6651 and whether petitioner is liable for the penalties under sec_6656 petitioner bears the burden_of_proof see rule a findings_of_fact petitioner is an s_corporation within the meaning of sec_1361 it is a calendar_year taxpayer that makes its federal_income_tax return on form_1120s u s income_tax return for an s_corporation at the time the petition was filed petitioner's principal_place_of_business was in costa mesa california during and petitioner operated a business that sold and distributed glass blocks for the real_estate market in north america during those years mr blodgett was president of petitioner and he was its sole shareholder he worked full time for petitioner which had no other full-time employees he was responsible for all operational and financial decisions of the company and sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances does not apply to employment_tax disputes see sec_7491 he performed nearly all of the work necessary to run the business petitioner additionally used an unspecified number of day laborers whom it paid totals of dollar_figure and dollar_figure in and respectively following a downturn in the real_estate and construction markets after petitioner's business began to experience financial difficulties and mr blodgett transferred funds to petitioner in order to cover operating_expenses and other costs in mr blodgett transferred dollar_figure from his family_trust to petitioner deborah r vancleave mr blodgett's fiance at the time contributed dollar_figure to petitioner in and an additional dollar_figure in petitioner did not give any collateral to mr blodgett with respect to the transfers and no promissory notes reflecting the transfers were issued petitioner did not on its and forms 1120s report paying mr blodgett a salary or wages it did however distribute money to him as cash was available and he asked for it petitioner distributed not less than dollar_figure to mr blodgett over the course of during petitioner made distributions to mr blodgett totaling not less than dollar_figure on its form_1120s petitioner reported gross_receipts of dollar_figure total income of dollar_figure and net ordinary business income of dollar_figure petitioner also reported repayment of dollar_figure of loans from shareholders on schedule l balance sheets per books petitioner reported that the corporation did not have any outstanding loans from shareholders at the beginning of the year and had a balance of dollar_figure in loans from shareholders at the end of the year on its form_1120s petitioner reported gross_receipts of dollar_figure total income of dollar_figure and net ordinary business income of dollar_figure petitioner reported repayment of dollar_figure of loans from shareholders petitioner's reported loans from shareholders balance decreased from dollar_figure at the beginning of the year to dollar_figure at the end of the year petitioner also reported dividend distributions totaling dollar_figure mr blodgett did not have any other employment during or on his form_1040 u s individual_income_tax_return he reported dollar_figure of subchapter_s income from petitioner and dollar_figure in taxable interest from a bank account on his form_1040 he reported dollar_figure of subchapter_s income from petitioner and no other income for that year petitioner did not file a form_941 employer's quarterly federal tax_return for any quarter in or petitioner did not issue a form_w-2 wage and tax statement or form 1099-misc miscellaneous income to mr blodgett for or respondent conducted an employment_tax audit for petitioner's and tax years determined that mr blodgett should be classified as petitioner's employee and that the distributions should be characterized as wages for employment_tax purposes and issued the notice petitioner timely filed a petition with this court i introduction opinion petitioner an s_corporation distributed dollar_figure and dollar_figure in and respectively to mr blodgett its president sole shareholder and only full- time employee respondent determined that the distributions constituted wages for which fica_taxes should have been paid we have jurisdiction under sec_7436 to decide whether respondent's determination of worker classification is correct and to decide the proper amount of employment_tax including additions to tax and penalties under that determination see also 117_tc_263 ii employment_taxes a in general sec_3101 and sec_3111 impose fica_taxes on wages received with respect to employment the fica tax is a tax on wages up to an annual_limit that comprises a social_security_tax and a medicare_tax sec_3101 sec_3111 one half of the fica tax is imposed on the employer see sec_3111 and the other half on the employee see sec_3101 sec_3102 requires an employer to withhold from wages the amount of the tax imposed on its employee and the employer is liable for paying the tax it is required to so withhold sec_3102 for employment_tax purposes wages are defined as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash with exceptions not applicable in this case sec_3121 notwithstanding the manner in which an employer characterizes payments made to an employee the critical fact is whether a payment is actually received as remuneration for employment sec_31_3121_a_-1 employment_tax regs see also 121_tc_89 aff'd 425_f3d_1203 9th cir an officer who performs more than minor services for a corporation and who receives remuneration in any form for those services is considered an employee and his or her wages are subject_to the employer's payment of federal employment_taxes 117_tc_141 aff'd sub nom 54_fedappx_100 3d cir see also sec_3121 sec_31_3121_d_-1 employment_tax regs petitioner does not object to respondent's determination that mr blodgett was its employee during the periods at issue and the evidence clearly supports such a finding as president of the company mr blodgett was petitioner's only officer mr blodgett was also petitioner's sole full-time worker in and he performed substantially_all of the work necessary to operate the business including processing orders collecting payments arranging shipment of goods managing inventory and handling customer relations his services generated all of petitioner's income because mr blodgett was petitioner's employee for the periods at issue and performed substantial services for it yet it did not pay him a salary its distributions to him are deemed wages and thus are subject_to federal employment_taxes veterinary surgical consultants p c v commissioner t c pincite- see also 918_f2d_90 9th cir that petitioner characterized dollar_figure of those distributions as dividends for is immaterial an employer cannot avoid federal employment_taxes by characterizing payments to its sole employee officer and shareholder as dividends rather than wages where such payments represent remuneration for services rendered spicer accounting inc f 2d pincite b distributions not repayment of shareholder loans petitioner contends that certain distributions represented repayment of loans between itself and mr blodgett and as such should not be recharacterized as wages according to petitioner transfers of funds totaling dollar_figure in and dollar_figure in from mr blodgett or his fiance on his behalf were loans to petitioner and the distributions were merely repayment of those loans respondent argues that the funds were contributions to capital and the distributions constitute wages to mr blodgett the proper characterization of the transfers as either loans or capital contributions is made by reference to all the evidence see 74_tc_476 see also herrera v commissioner t c because mr blodgett was an officer of petitioner during the periods in issue sec_530 relief is unavailable see 119_tc_121 holding that sec_530 relief is limited to controversies regarding the employment_tax status of service providers under the common_law and does not apply with respect to statutory employees such as corporate officers aff'd 93_fedappx_473 3d cir memo at petitioner bears the burden of proving that the transfers were loans see rule a see also dixie dairies corp v commissioner t c pincite courts have established a nonexclusive list of factors to consider when evaluating the nature of transfers of funds to closely held corporations such factors include the names given to the documents that would be evidence of the purported loans the presence or absence of a fixed maturity_date the likely source of repayment the right to enforce payments participation in management as a result of the advances subordination of the purported loans to the loans of the corporation's creditors the intent of the parties the capitalization of the corporation the ability of the corporation to obtain financing from outside sources thinness of capital structure in relation to debt use to which the funds were put the failure of the corporation to repay and the risk involved in making the transfers 95_tc_257 the factors are not equally significant and no single factor is determinative ultimately we must determine whether the transfer analyzed in terms of economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or a strict debtor-creditor relationship dixie dairies corp v commissioner t c pincite herrera v commissioner at transfers to closely held corporations by controlling shareholders are subject_to heightened scrutiny however and the labels attached to such transfers by the controlling shareholder through bookkeeping entries or testimony have limited significance unless these labels are supported by other objective evidence e g boatner v commissioner tcmemo_1997_379 wl at aff'd without published opinion 164_f3d_629 9th cir applying the above factors we find that the transfers in question were capital contributions and not bona_fide loans there were no written agreements or promissory notes supporting mr blodgett's testimony that the transfers were loans while it is true that a portion of the transfers was reported as loans from shareholders on petitioner's forms 1120s that entry is of little value without the support of other objective criteria indeed petitioner did not even report the dollar_figure transfer as a shareholder loan on its return the absence of notes or other instruments plus petitioner's failure to treat the dollar_figure transfer as a loan at all indicates that the transfers were not loans moreover there is no evidence that mr blodgett required_interest for_the_use_of the funds that petitioner provided any security for the loan or that a fixed repayment schedule existed mr blodgett withdrew funds solely on the basis of petitioner's financial ability to repay where the expectation of repayment depends solely on the success of the borrower's business rather than on an unconditional obligation to repay the transaction has the appearance of a capital_contribution see eg 800_f2d_625 6th cir aff'g tcmemo_1985_58 on the basis of the evidence we conclude that the funds mr blodgett transferred to petitioner were in substance capital contributions and not bona_fide loans therefore petitioner's distributions did not represent repayment of shareholder loans c reasonableness of compensation petitioner also contends that characterization of all distributions from petitioner to mr blodgett as wages would constitute unreasonable_compensation to him claiming that he worked only hours per week performing minimal and undemanding duties for which no training or special skills were required petitioner proposes that we find dollar_figure to be a reasonable annual salary petitioner directs us to the wage and salary information reported on various salary- reporting web sites to support its assertion that no more than dollar_figure per hour would be an appropriate wage then multiplies that wage by an alleged big_number hours worked each year reasonableness of compensation is a question determined by all the facts and circumstances of the case e g joly v commissioner tcmemo_1998_361 wl at aff'd without published opinion 211_f3d_1269 6th cir factors affecting the reasonableness of compensation include the employee's role in the company comparisons of the employee's salary to those paid_by similar companies for similar services the character and condition of the company and potential conflicts of interest 716_f2d_1241 9th cir rev'g tcmemo_1980_282 the evidence in this case does not convince us that the amounts respondent recharacterized as wages constitute unreasonable_compensation for the services mr blodgett performed first we do not find petitioner's evidence persuasive even if we were to accept the salary information petitioner submitted as reliable and we decline to do so petitioner has failed to show that the positions for which it has provided salary information are sufficiently analogous to mr blodgett's position with petitioner although reasonable_compensation is an issue typically found in the context of income_tax deductions under sec_162 courts have found that reasonableness analysis is at times appropriate in determining whether certain payments were in fact remuneration for employment subject_to fica tax see eg david e 668_f3d_1008 8th cir petitioner directs the court to statistics concerning the median hourly wages of a shipping clerk an accounts_receivable clerk and an accounts_payable clerk plus the average annual salary for officers of s_corporations in the wholesale durables business mr blodgett's role in petitioner's business however was more substantial than any one of those positions rather he performed all of those roles within the company and through his efforts generated all of petitioner's sales and income for the periods at issue moreover we do not accept that mr blodgett worked only hours per week mr blodgett told his examiner during the audit for petitioner's and tax years that he worked over hours per week petitioner's own web site states that petitioner's hours were a m to p m monday through friday during and in the absence of other evidence substantiating mr blodgett's later testimony that he worked only hours per week we give that testimony little weight thus even assuming arguendo that petitioner's proposed finding of dollar_figure per hour is a reasonable wage for an employee in mr blodgett's position such a finding would in fact support the conclusion that dollar_figure and dollar_figure were reasonable for a full-time_employee accordingly petitioner has not carried its burden to show that the amounts respondent determined are unreasonable_compensation iii additions to tax and penalties respondent determined that petitioner is liable for additions to tax under sec_6651 for its failure_to_file form sec_941 for the periods at issue and penalties under sec_6656 for its failure to deposit the requisite amount of tax for those quarters sec_6651 imposes an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the amount of the tax required to be shown on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum of for returns more than four months delinquent sec_6651 sec_6656 imposes a penalty equal to of the portion of an underpayment in tax that is required to be deposited if the failure to deposit is more than days beyond the prescribed deadline unless it is shown that such failure is due to reasonable_cause and not to willful neglect sec_6656 and b it is undisputed that petitioner filed no employment_tax returns and deposited no employment_taxes with the treasury petitioner has not offered any argument that respondent's determinations of the additions and penalties are incorrect or inappropriate nor has petitioner argued that its failure_to_file returns or to deposit employment_tax was due to reasonable_cause and not to willful neglect respondent has shown adequate ground for imposing the penalties and additions consequently we sustain respondent's determination that petitioner is liable for the sec_6651 additions to tax and the sec_6656 penalties for all periods at issue iv conclusion we sustain respondent's determinations of worker classification federal employment_tax deficiencies penalties and additions to tax to reflect the foregoing decision will be entered for respondent
